EXHIBIT 10.1

 

[TRANSLATION FROM HEBREW]

 

STATE OF ISRAEL

 

 

MINISTRY OF ENERGY AND WATER

LICENSING AUTHORITY NATURAL RESOURCES

 

Oil and Gas

12 August 2012

Oil_688_2012

 



Mr Richard Rinberg,CEO
Zion Oil & Gas, Inc
22 Bareket Northern Industrial Zone
Caesarea 38900 Fax: 04/6231427



 

Dear Sir

 

Re: Joseph License/339- Extending the Validity

Your letter dated July 17, 2012

 

In view of your above mentioned request, I hereby extend the above referenced
license for an additional year up to April 10, 2013. During the extension period
your company shall execute the following work program:

 

a.Obtain the seismic survey, process the data and submit the process report and
ancillary material to the National archives at the Geophysics Institute as
defined in the guidelines for transferring seismic data, by October 15, 2012.

b.Interpret the new seismic survey and integrate the data with old seismic
lines, update the geophysical maps and submit a geophysical summary report by
December 15, 2012.

c.Identify and prepare a drilling prospectus that includes a description of the
geological background, the purposes and desired drilling depths and the
petroleum system/s that are related therein and a geological forecast and
engineering plan for the proposed drilling by January 15,2013.

d.Execute a contract with a drilling contractor to drill a new well or drill the
existing well by - 15 February 2013.

 

 

 

Alexander Varshavsky

Commissioner of Petroleum Affairs

 

 

 

 